Case 1:20-cv-01206-RM-STV Document 19 Filed 07/17/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-01206

 SCOTT M. RUNYON, individually and on behalf of all others similarly situated,

        Plaintiff,

 v.

 EVERQUOTE, INC.,

         Defendant.


      JOINT MOTION TO STAY PROCEEDINGS PENDING THE SUPREME COURT’S
             DECISION IN FACEBOOK INC. V. DUGUID, CASE NO. 19-511


         Plaintiff Scott M. Runyon and Defendant EverQuote, Inc., hereby jointly move this Court

 for an order staying all proceedings in this case pending the United States Supreme Court’s

 resolution of Facebook Inc. v. Duguid, Case No. 19-511 (“Facebook”). The decision in Facebook

 goes to the heart of this dispute because it will resolve the definition of an automatic telephone

 dialing system (“ATDS” or “autodialer”) under the Telephone Consumer Protection Act, 47

 U.S.C. §§ 227 et seq. (the “TCPA”).

         If the Stay is granted, the Parties respectfully submit that they will file a “Notice of

 Decision” within 5 days of the Facebook opinion, and EverQuote will file its response to Plaintiff’s

 Complaint within 7 days of the Parties providing notice. The Parties hereby expressly reserve all

 rights, defenses, claims, and arguments, including for EverQuote the contractual right to compel

 individual arbitration of Plaintiff’s claims in this case.
Case 1:20-cv-01206-RM-STV Document 19 Filed 07/17/20 USDC Colorado Page 2 of 3




          Dated: July 17, 2020    Respectfully submitted,


  /s/ Mohammed O. Badwan                       /s/ Brent R. Owen
  Mohammed O. Badwan, Esq.                     Brent R. Owen, #45068
  Joseph S. Davidson, Esq.                     Squire Patton Boggs (US) LLP
  Victor T. Metroff, Esq.                      1801 California Street, Suite 4900
  Sulaiman Law Group, Ltd.                     Denver, Colorado 80202
  2500 South Highland Avenue Suite 200         O 303 830 1776
  Lombard, IL 60148                            F 303 894 9239
                                               Brent.owen@squirepb.com
  Attorneys for Plaintiff
                                               Eric J. Troutman
                                               Squire Patton Boggs (US) LLP
                                               555 South Flower Street, 31st Floor
                                               Los Angeles, California 90071
                                               O 213 624 2500
                                               F 213 623 4581
                                               eric.troutman@squirepb.com

                                               Amy Brown Doolittle
                                               Squire Patton Boggs (US) LLP
                                               2550 M Street, NW
                                               Washington, DC 20037
                                               O 202 457 6000
                                               F 202 457 6315
                                               Amy.doolittle@squirepb.com

                                               Attorneys for Defendant EverQuote, Inc.




                                         -2-
 010-9095-2803/2/AMERICAS
Case 1:20-cv-01206-RM-STV Document 19 Filed 07/17/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on July 17, 2020, a copy of JOINT MOTION TO STAY
 PROCEEDINGS PENDING THE SUPREME COURT’S DECISION IN FACEBOOK INC. V.
 DUGUID, CASE NO. 19-511has been served via the CM/ECF filing system, to the following:

    Mohammed O. Badwan, Esq.
    Joseph S. Davidson, Esq.
    Victor T. Metroff, Esq.
    Sulaiman Law Group, Ltd.
    2500 South Highland Avenue Suite 200
    Lombard, IL 60148

    Attorneys for Plaintiff


                                            /s/ Brent R. Owen
                                            Brent R. Owen




                                           -3-
 010-9095-2803/2/AMERICAS
